Citation Nr: 1309642	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  05-22 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for residuals of a low back injury.

2.  Entitlement to service connection for residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel
INTRODUCTION

The Veteran served on active duty from November 1949 to December 1950.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, that denied service connection for a back condition and residuals of a right knee injury.  In February 2006, the Veteran submitted a notice of disagreement and subsequently perfected her appeal in August 2006.

In March 2007, the Veteran presented sworn testimony during a Travel Board hearing in Oakland, California, which was chaired by a Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.  As the chairman of this Board hearing is no longer employed at the Board, the Veteran was afforded the opportunity to present hearing testimony before another Veterans Law Judge in March 2008.  However, she did not respond.

In a July 2007 decision, the Board denied the Veteran's claims of entitlement to service connection for a low back disability, a right knee disability, bilateral hearing loss, and tinnitus.  The Veteran appealed the denials of service connection for a low back disability and a right knee disability to the United States Court of Appeals for Veterans Claims (Court).  She did not appeal the hearing loss and tinnitus denials.  In February 2008, the Court issued an order granting a January 2008 Joint Motion to Remand (JMR) the appeal to the Board.  The appeal was returned to the Board for action consistent with the January 2008 JMR and February 2008 Court order.

In May 2008, the Board remanded the Veteran's claims of entitlement to service connection for a low back disability and a right knee disability to the Appeals Management Center (AMC) for further evidentiary development, including obtaining outstanding treatment records and scheduling a VA examination.  In December 2010 and June 2012, the Board found that the AMC had not fully complied with the May 2008 remand directives.  The case has again been returned to the Board.  However, the Board has again determined that the Board's remand directives outlined in the prior remands have not been substantially accomplished.  As such, another remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

In the June 2012 remand, the Board, in part, noted that the AMC had not filed a request to the National Personnel Records Center (NPRC) for the Veteran's military records.  Subsequently, the AMC contacted the NPRC and the NPRC responded that the request required the Veteran's spouse's social security number, as well as the last treatment facility and year of treatment to locate any outpatient records.  The AMC sent the Veteran a letter informing her of this information and asking that she submit the above requested information.  She did not respond.  The AMC made no further efforts to locate the records, made a formal finding of unavailability in January 2013, and continued the denial of the claim in a January 2013 supplemental statement of the case.  

The Board observes that the duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a veteran wishes help, he/she cannot passively wait for it in circumstances where he/she may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  The Veteran clearly did not respond to the AMC's request for information.  However, in the prior remand, the Board specifically noted that the Veteran's spouse's social security number had been provided by the Veteran in her hearing transcript.  In the June 2012 remand, the Board noted that in documents received in July 2009, the Veteran identified eight military facilities at which she stated she was treated and included the dates of such treatment - and noted that the list was found at a page marked "4/4" included in the set of pages date stamped as received by the AMC in July 2009 and as received by The American Legion and the RO in June 2009.  The Board further stated, "[a]nother page in that submission, marked "2/4" contains important information.  In that page, the Veteran stated as follows:  

Attached is a list of the medical facilities (the majority of which are military medical facilities) where I received treatment for my right knee and low back disability.  During the time frame involved I was a military dependent wife.  My military medical records from 1951 to approximately 1970 would carry my husband's Service Number [a five digit number].  From 1970 to 1997 my military medical records carry the number of [a Social Security number].  

Those numbers are also listed in the transcript of the March 2007 Board hearing on pages 22 and 23."  (emphasis added).  

Since the record contained at least some of the information requested by the NPRC (for example, the Veteran's spouse's social security number), the Board finds that the AMC was required to follow-up with the NPRC's response with the information it had, regardless of the fact that the Veteran did not respond to the August 2012 letter.  Therefore, the Board must find that the prior remand directives were not substantially complied with, and another remand is necessary.  See Stegall, supra.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Attempt to obtain and associate with the claims file any available treatment records, held by the Federal government, identified in the Veteran's July 2009 statement.  This must include efforts to obtain the records from the NPRC as well as from the facilities identified.  The AMC must request the records consistent with the information provided by the Veteran in VA Form 21-4148 dated June 29, 2009 and the request must be made using the numbers that the Veteran has provided in that document and must identify her as receiving the treatment as a military dependent for the periods of time after December 1950.  The AMC is directed to pages 22 and 23 of the March 2007 Board hearing transcript for reference to the correct numbers.  If it is determined that a signed consent form from the Veteran is necessary to obtain Federal records created while the Veteran was a military dependent, the AMC must so notify her and explain the basis/authority for such a conclusion and again ask her for such signed consent.  All records obtained must be associated with the claims file.  

2.  If the AMC is unable to secure these records, it must provide written notice to the Veteran of such and the notice must (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that she is ultimately responsible for providing the evidence.  This written notice must be in a separate document and a copy of this written notice must be associated with the claims file.  

3.  If additional relevant treatment records are obtained, the claims file should be returned to the April 2010 examiner to review the additional treatment records and provide an addendum opinion as to the etiology of the Veteran's low back and right knee disabilities.

If the original April 2010 examiner is not available, the Veteran must be scheduled for a VA examination with an appropriate examiner to determine the nature and etiology of her low back and right knee disabilities.  All indicated studies should be performed.  The claims folder must be provided to the examiner for review of pertinent documents therein in connection with the examination, and the examination report must reflect that such a review was conducted.

The examiner must state whether the Veteran's currently diagnosed low back and right knee disabilities were caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by a disease or injury in service.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claims of entitlement to service connection for a low back disability and a right knee disability must be readjudicated.  If either claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, the case must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

